DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on November 17, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2020, July 1, 2022 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Device With Defect Reduction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0168330) in view of Kwak (US 2016/0260367).
	Claim 1, Wang discloses (Figs. 1-6) a display device comprising: 	a substrate (Fig. 3, a, substrate, Para [0049]) comprising (Fig. 1) a display area (11, display area, Para [0042]) including a peripheral area (12, peripheral area, Para [0042]) at which the image is not displayed (since 12 is outside of display area 11 image would not be displayed), the peripheral area disposed outside the display area (12 is outside 11); and 	in the peripheral area (12): 	a plurality of electrode pairs (Fig. 3, g, source-drain metal electrodes, Para [0049]) connected to the pixels in the display area (Figs. 2-3, 122 connects g to tests electroluminescent test regions which are connected to display, Para [0043]), each of the plurality of electrode pairs comprising a source electrode and a drain electrode spaced apart from each other in a first direction (Fig. 4, top g may be considered source and lower g may be considered drain and they are spaced apart in a vertical direction); and 	a gate line (Fig. 4, e/1203/1204, gate/switch lead/second test line under broadest reasonable interpretation (BRI) switch and second test are considered part of gate line as they connect to the gate of the transistor, Para [0043], [0049]) lengthwise extending in a second direction crossing the first direction (e extends in horizontal direction crossing the vertical direction see in Fig. 4), the gate line passing between the source electrode and the drain electrode of each of the plurality of electrode pairs (Fig. 4, e passes between top g and lower g and so would 1203/1204 in Fig. 6 although source/drain not labeled).	Wang does not explicitly disclose pixels at which an image is displayed, wherein the gate line passing between the source electrode and the drain electrode of each of the plurality of electrode pairs comprises: first conductive layers spaced apart from each other in the second direction, and second conductive layers alternately arranged with the first conductive layers along the second direction.	However, Kwak discloses (Fig. 1) a display area (110, display part, Para [0055]) including pixels (111, pixels, Para [0055]) at which an image is displayed (111 store data signals where light will be emitted, Para [0055]).	Therefore it would have been obvious to one of or ordinary skill in the art before the effective filing date for the display area of Wang to comprise multiple pixels as they allow for complex light emission to form display signals (Kwak, Para [0055]) 	As a result Wang would disclose multiple pixels (see annotated Figs. 3, 4, and 6 below)  wherein the gate line (e/1203/1204) passing between the source electrode (top g) and the drain electrode (lower g) of each of the plurality of electrode pairs comprises: 	first conductive layers spaced apart from each other in the second direction (annotated Fig. 4 below, es are spaced apart from each other in horizontal direction) , and second conductive layers (1203/1204) alternately arranged with the first conductive layers along the second direction (as seen in annotated Fig. 6 below, 1203/1204 would alternate where the gate of 1201 are in horizontal direction).	
    PNG
    media_image1.png
    303
    892
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    364
    886
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    388
    607
    media_image3.png
    Greyscale

	Claim 2, Wang in View of Kwak discloses the display device of claim 1.	Wang discloses (see annotated Figs. 3-4 and 6 above) further comprising a plurality of semiconductor layers (plurality of cs, low temperature polysilicon, Para [0050]) connected to the plurality of electrode pairs (cs are connected to plurality of gs in annotated figures above).	Claim 3, Wang in View of Kwak discloses the display device of claim 2.	Wang discloses (see annotated Figs. 3-4 and 6 above)wherein the gate line (e) passing between the source electrode (top g) and the drain electrode (bottom g) of each of the plurality of electrode pairs passes over the plurality of semiconductor layers (e passing between top and bottom g passes over c).	Claim 4, Wang in View of Kwak discloses the display device of claim 1.	Wang discloses (see annotated Figs. 3-4 and 6 above) wherein the first conductive layers (gs) are arranged in a layer different from a layer in which the second conductive layers (1203/1204) are arranged (gs and 1203/1204 are arranged in different layers).	
	Claim 5, Wang in View of Kwak discloses the display device of claim 1.	Wang discloses (see annotated Figs. 3-4 and 6 above) wherein the first conductive layers spaced apart from each other (gs are spaced apart from each other see Figs. 3-4) are electrically connected to each other by the second conductive layers (1204 connects the gate lines g, Para [0043]).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819